Title: William Plumer to Thomas Jefferson, 9 July 1816
From: Plumer, William
To: Jefferson, Thomas


          
            Dear Sir,
            Epping (N.H.) July 9th 1816
          
          On my return from an active and interesting session of our legislature, permit me to present you with a copy of my speech to the legislature them  at the commencement of their session. I offer this as a tribute of respect to your exalted talents & public services, and as an exposition of my own principles & views of government.
          
            I have the honor to be with much respect  and esteem Dear Sir, your most obedient humble servant
            William Plumer
          
        